DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Response to Amendment
2.	Applicant’s amendment to the claims, filed on March 1, 2022 is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on March 1, 2022 regarding the allowance of the current application has been fully considered and are persuasive in light of the amended claims.

Allowable Subject Matter
4.	Claims 1, 3, 5-11, 13, 15-23 and 25-28 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:



Claim 1, “the slot intersecting first and second opposing surfaces of the at least one coil member thereby creating first and second separate current paths through the at least one coil member, each of the first and second separate current paths running parallel to and having a same height above the substrate and being connected only at opposing ends in a longer length direction of the slot” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 1 incorporate the same allowable subject matter.

6.	Claim 11, “the slot intersecting first and second opposing surfaces of the at least one coil member thereby creating through the at least one coil member two separate current paths being parallel to and having a same height above the substrate and being connected only at opposing ends in a longer length direction of the slot” – as instantly claimed and in combination with the additionally claimed limitations.
All claims depending on claim 11 incorporate the same allowable subject matter.

7.	Claim 25, “the slot extending along the at least one coil member and being connected only at opposing ends in a longer length direction of the slot; and forming a dielectric layer between the first and second pluralities of coil members and an interconnect layer, the dielectric layer including a polymer layer between the first plurality of coil members and the interconnect layer, and the dielectric layer further including a silicon nitride layer between the polymer layer and the interconnect layer” – as instantly claimed and in combination with the additionally claimed limitations.

8.	Claim 26, “the third coil member connected in series between the first and second coil members … the third coil member having no slot” – as instantly claimed and in combination with the additionally claimed limitations.
Claim 27, “a proper subset of the coil members of the first and second pluralities of coil members are slotted” – as instantly claimed and in combination with the additionally claimed limitations.

10.	Claim 28, “a second slotted coil member and a third coil member with no slot, the third coil member connected in series between the at least one coil member and the second slotted coil member” – as instantly claimed and in combination with the additionally claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818